Case 1:19-cv-02284-RLM-TAB Document 56 Filed 03/31/21 Page 1 of 12 PageID #: 799




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 CREA CONSTRUCTION, INC.,                 )
                                          )
                     Plaintiff            )
                                          )
              v.                          )   Cause No. 1:19-CV-2284 RLM-TAB
                                          )
 WAL-MART STORES, INC.,                   )
                                          )
                     Defendant            )


                                 OPINION AND ORDER

       CREA Construction, Inc., an African-American owned general contractor,

 brought suit against Wal-Mart Stores, Inc. under 42 U.S.C. § 1981 alleging that

 Wal-Mart discriminated and retaliated against it based on race when it placed

 CREA on bid hold and removed it from Wal-Mart’s construction program. Walmart

 moved for summary judgment, contending that the applicable four-year statute

 of limitations bars CREA’s claims and that CREA hasn’t provided any evidence of

 discrimination or retaliation.1 For the following reasons, the court grants

 Walmart’s motion.

       Summary judgment is appropriate when the pleadings, discovery materials,

 disclosures, and affidavits demonstrate no genuine issue of material fact, such

 that the movant is entitled to judgment as a matter of law. Protective Life Ins. Co.

 v. Hansen, 632 F.3d 388, 391-392 (7th Cir. 2011). The court construes the


       1
        Wal-Mart Stores, Inc. reportedly changed its legal name to Walmart, Inc. On
 February 1, 2018 [Doc. No. 39 at 1, n.1].
Case 1:19-cv-02284-RLM-TAB Document 56 Filed 03/31/21 Page 2 of 12 PageID #: 800




 evidence and all inferences that reasonably can be drawn from the evidence in the

 light most favorable to CREA, as the non-moving party. Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 255 (1986). Walmart bears the burden of informing the court

 of the basis for its motion, and presenting evidence demonstrating the absence of

 any genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323

 (1986). If it meets that burden, CREA can’t rest upon the allegations in the

 pleadings, but must “point to evidence that can be put in admissible form at trial,

 and that, if believed by the fact-finder, could support judgment in [its] favor.” Marr

 v. Bank of America, N,A., 662 F.3d 963, 966 (7th Cir. 2011); see also Hastings

 Mut. Ins. Co. v. LaFollette, No. 1:07-cv-1085, 2009 WL 348769, at *2 (S.D. Ind.

 Feb. 6, 2009) (“It is not the duty of the court to scour the record in search of

 evidence to defeat a motion for summary judgment; rather, the nonmoving party

 bears the responsibility of identifying the evidence upon which he relies.”).

 Summary judgment is “not a dress rehearsal or practice run; it is the put up or

 shut up moment in a lawsuit, when a party must show what evidence it has that

 would convince a trier of fact to accept its version of events”. Hammel v. Eau Galle

 Cheese Factory, 407 F.3d 852, 859 (7th Cir. 2005).

       CREA doesn’t dispute the facts asserted in Sections A-D of Walmart’s

 statement of undisputed material facts [Doc. No. 39 at p. 2-6] relating to

 Walmart’s Supplier Inclusion Initiative, CREA, CREA’s history with Walmart and

 the award of the Indianapolis store remodeling project on December 23, 2014, so


                                           2
Case 1:19-cv-02284-RLM-TAB Document 56 Filed 03/31/21 Page 3 of 12 PageID #: 801




 the court adopts those facts and incorporates them by reference. The following

 facts relate to CREA’s performance during the project and Walmart’s response

 thereto and are viewed in the light most favorable to CREA.

        Rea Johnson, a Black female, owns and operated CREA. Walmart awarded

 the remodeling contract to CREA in December 2014 and CREA completed its work

 on May 8, 2015. Under the contract, Ms. Johnson was to serve as CREA’s daytime

 job supervisor. From February 5, 2015 to mid-April 2015, Walmart’s Director of

 Construction, Efrain Vasques, received complaints from Walmart’s construction

 manager (David Green), project manager (Brand Hanson), and store manager

 (Lindsey Maclean), about CREA’s performance and Ms. Johnson’s lack of

 communication and unavailability. Mr. Vasquez and/or Mr. Green met with Ms.

 Johnson in person or by phone multiple times in February and March 2015 to

 discuss and resolve those issues.

       On March 13, 2015, after receiving a report that Ms. Johnson frequently

 wasn’t present at the job site and wasn’t communicating with the store planning

 team, Mr. Vasquez told Walmart’s Senior Director of New Store Construction,

 Mark Caspermeyer, of the recurring issues with CREA’s performance. Mr.

 Caspermeyer told Mr. Vasqueez on March 17, 2015, that Walmart needed to end

 its relationship with CREA. No one told CREA at that point.

       On March 31, 2015, Mr. Hanson contacted Mr. Vasquez to report paint

 damage to the store’s deli caused by a CREA subcontractor. Mr. Vasques reported


                                        3
Case 1:19-cv-02284-RLM-TAB Document 56 Filed 03/31/21 Page 4 of 12 PageID #: 802




 the issue to Mr. Caspermeyer.

       Mr. Vasquez received more complaints from Store Panning Manager Dee

 Bumgardner on April 8 about the lack of daytime representation from CREA at the

 job site, and resulting delays in installation of the self-checkout machines.

       Mr. Vasquez eventually hired another contractor, William Nichols (a white

 male Wagner Development employee), to supplement Ms. Johnson’s day

 supervisor role and to serve as the main communication liaison between CREA

 and the Walmart construction team, store planning team, and store management

 through the completion of the project. When Ms. Johnson was told of the decision

 to hire Mr. Nichols on April 14, 2015, she felt humiliated and told Mr. Vasquez

 that she believed it was racially discriminatory.

       Justin Bolton, CREA’s night supervisor, called Ms. Johnson on April 19,

 2015 to inform her he was quitting. Mr. Bolton stated during his deposition that

 of the 400 projects he’d worked on for Walmart, “this was the worst [he’d] ever

 been on.”

       At some point before April 23, 2015, Mr. Caspermeyer informed Mr. Vasquez

 that CREA wasn’t to be placed on any future projects in Indiana, Ohio, and

 Michigan. On April 23, 2015, Ms. Johnson sent the following email to Scott Wood,

 Walmart’s Contract Manager:

       Subject: Bid Hold

       Are we on bid hold? There have been a lot of remodels that we are
       not bidding. Please advise.

                                         4
Case 1:19-cv-02284-RLM-TAB Document 56 Filed 03/31/21 Page 5 of 12 PageID #: 803




 [Doc. No. 40-2 at p. 22-23]. Ms. Johnson stated during her deposition that:

       I wanted to know what was going on because I’m seeing all these
       bids, and I’m not on the bid list...I’m privy to [the list] – that
       information because I was a subcontractor before. So I know what’s
       going on...[T]he GCs send me bid invites [so I can see that they’re
       bidding on it, but I’m not].

 [Doc. No. 43-2 at p. 74-75].

       Scott Wood forwarded Ms. Johnson’s email to Efrain Vasquez on April 23,

 2015, asked how Mr. Vasquez wanted him to respond, and said that “Mark had

 me place her on hold until there is a compliance and performance eval gut we

 were asked not to inform them.” [Doc. No. 40-2 at p. 22]. Mr. Vasquez responded:

 “Mark plans to have a call with her but not sure when. He did state that she is not

 to be placed on any of our Indiana/Ohio/Michigan bids.” Id. Mr. Wood’s replied,

 “I knew not to include her but this is her second time asking. I’ll let it sit for now

 I guess.” Id..

       CREA completed the project on schedule on May 8, 2015, was paid for its

 services, and wasn’t sanctioned for any damages resulting from the March 30-31

 paint over-spray incident or for any other shortcoming.

       On May 18, 2015, Ms. Johnson asked Mark Caspermeyer for a meeting to

 discuss the project. The meeting occurred on June 22, 2015 via a conference call

 during which Mr. Caspermeyer discussed Walmart’s issues with CREA’s

 performance and confirmed that CREA was on “bid hold” status.




                                           5
Case 1:19-cv-02284-RLM-TAB Document 56 Filed 03/31/21 Page 6 of 12 PageID #: 804




         Walmart contends that the four-year statute of limitations applicable to §

 1981 claims, see Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 382 (2004);

 Dandy v. United Parcel Service, Inc., 388 F.3d 263, 269 (7th Cir. 2004), bars

 CREA’s claims because the alleged discriminatory and retaliatory acts (the

 complaints about CREA’s performance during the remodel project, the hiring of

 the communication liaison, and CREA’s placement on bid hold) occurred in

 February, March, and April, 2015, CREA knew about each of those actions by May

 23, 2015, and didn’t file it’s complaint until June 7, 2019.

        CREA alleges that it was the victim of “continuing violations” that didn’t

 “culminate in a “harmful violation” until June 22, 2015, when Mark Caspermeyer

 confirmed that CREA was on bid hold. Citing Jones v. Merchants Nat’l Bank &

 Trust Co. of Indianapolis, 42 F.3d 1054, 1058 (7th Cir. 1994) (“plaintiff may

 recover for acts barred by the statue of limitations if [it] can show a ‘continuing

 violation.’”).

        To effectively toll the statute of limitations, “there must be a present

 violation to complain about, not just the persisting effects of past discrimination.”

 Id. (citing United Air Lines, Inc. v. Evans, 431 U.S. 553, 558 (1971)). If CREA

 knew, “ or with the exercise of reasonable diligence would have known after each

 act that it was discriminatory and had harmed [it], [it] may not sit back and

 accumulate all the discriminatory acts and sue on all within the statutory period

 applicable to the last one.” Moskowitz v. Trustees of Purdue Univ., 5 F.3d 279,


                                          6
Case 1:19-cv-02284-RLM-TAB Document 56 Filed 03/31/21 Page 7 of 12 PageID #: 805




 282 (7th Cir. 1993).

       CREA bases its argument on the belief that no harm actually occurred until

 Walmart confirmed that CREA was on bid hold. But the decision to hire a

 communication liaison, to place CREA on bid hold, and to terminate Walmart’s

 relationship with CREA were made in March and April 2015; and Ms. Johnson

 knew of Walmart’s actions and the negative impact they would have on CREA’s

 revenue stream and believed Walmart’s actions were racially motivated on or

 before she emailed Mr. Wood on April 23, 2015. CREA waited more than four

 years to file its complaint, and hasn’t presented any viable basis for tolling the

 limitations period.

       But Ms. Johnson testified that, based on her conversations with Walmart

 personnel, Walmart uses its “bid hold” in either of two ways. In most instances,

 she explains, Walmart places what is meant to be a temporary hold on a

 contractor’s right to bid on projects, to get the contractor to finish any ongoing job

 and meet with Walmart higher-ups about how past problems can be prevented.

 If the meeting is mutually beneficial, Walmart reinstates the contractor’s right to

 bid on projects.

       What Walmart did to CREA is different. Walmart didn’t confirm that CREA

 was on bid hold until after the project on the Indianapolis store was completed

 and CREA had been paid. There was no meeting with Walmart executives at

 corporate headquarters. And the bid hold apparently remains in place today,


                                           7
Case 1:19-cv-02284-RLM-TAB Document 56 Filed 03/31/21 Page 8 of 12 PageID #: 806




 almost six years later. A reasonable fact-finder could credit Ms. Johnson’s

 testimony about what is usually done when a bid hold is imposed and find that

 Walmart had imposed a bid hold that was out of the ordinary, and further find

 that Ms. Johnson and CREA didn’t learn of the permanent nature of its bid hold

 until after June 8, 2015, making its complaint timely.

       Walmart, accordingly, isn’t entitled to dismissal on statute of limitation

 grounds.

       But on the merits of its claim, CREA hasn’t shown that but for Ms.

 Johnson’s race it wouldn’t have been placed on bid hold.

       When, as here, direct evidence of discrimination isn’t available, the

 McDonnell Douglas burden-shifting framework may be applied to § 1981 claims.

 See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973); Oliver v. Joint

 Logistics Managers, Inc., 893 F.3d 408 (7th Cir. 2018); Humphries v. CBOCS

 West, Inc., 474 F.3d 387 (7th Cir. 2007). To establish a prima facie case of

 discrimination under McDonnell Douglas, CREA must show that: (1) it (or in this

 case its principal, Ms. Johnson) is a member of a protected class; (2) its job

 performance met Walmart’s legitimate expectations; (3) it suffered an adverse

 employment action; and (4) another similarly situated contractor who wasn’t in

 the protected class was treated better. Khowaja v. Sessions, 893 F.3d 1010, 1014-

 1015 (7th Cir. 2018). If CREA makes a prima facie showing, the burden of

 production shifts to Walmart to provide a legitimate, nondiscriminatory reason for


                                         8
Case 1:19-cv-02284-RLM-TAB Document 56 Filed 03/31/21 Page 9 of 12 PageID #: 807




 the adverse employment action. If Walmart makes the requisite showing, the

 burden shifts back to CREA to present evidence establishing a genuine dispute as

 to whether those reasons were a pretext for discrimination. Smith v. Chicago

 Transit Auth., 806 F.3d 900, 905 (7th Cir. 2015). But “[u]nder McDonnell

 Douglas’s terms ... only the burden of production ever shifts to the defendant,

 never the burden of persuasion.” Comcast Corp. v. National Association of African

 American-Owned Media, 140 S.Ct. 1009, 1019 (2020). The ultimate burden

 remains with the plaintiff to “ prove that but for race, it would not have suffered

 the loss of a legally protected right.” Id..

       No reasonable trier could find on this record that CREA was meeting

 Walmart’s legitimate expectations. Ms. Johnson tried to serve as daytime

 superintendent as well as project manager. CREA’s contract called for two

 separate positions, and Walmart people on the scene met with Ms. Johnson to

 point out that problem. The store manager couldn’t find Ms. Johnson to get

 dumpsters emptied, and the Walmart construction manager couldn’t find her to

 find out where the paint was stored when he couldn’t find where the contract said

 it should be stored. In March, the construction manager told the regional site

 manager that Ms. Johnson simply wasn’t present at the store/work site very often

 during the day. At times, she was unable to provide status updates to the store

 management team.

       In late March, several Walmart construction officials met with Ms. Johnson


                                            9
Case 1:19-cv-02284-RLM-TAB Document 56 Filed 03/31/21 Page 10 of 12 PageID #: 808




  to address the problems Walmart perceived. A follow-up email detailed Walmart’s

  expectations in fifteen areas that had been discussed.

        A few days later, store employees reported a paint sprayover in the deli by

  an unsupervised CREA sub-contractor. Paint “dust” had gotten on the

  merchandise and the fixtures. A store employee discovered and reported the

  problem on May 31, 2015 at a time Ms. Johnson wasn’t on site. Walmart had to

  close the deli for eight hours while the area was cleaned up. Walmart told Ms.

  Johnson that the lost merchandise, supplies, and deli business cost Walmart

  $40,000.

        More complaints arose a week later from the store management that Ms.

  Johnson hadn’t been at the job site much; they said self-checkout machines

  hadn’t been installed because Ms. Johnson wasn’t there to accept delivery of the

  needed electrical supplies.

        At this point, construction team manager Efrain Vasquez decided things

  couldn’t go on that way and got permission to hire Bill Nichols of Wagner

  Development, Inc. as a communication liaison. Mr. Vasquez didn’t consult Ms.

  Johnson or anyone else from CREA before doing so. It appears that Mr. Nichols

  eventually became CREA’s only representative at the daily meetings. Mr. Nichols

  reported to Walmart that CREA hadn’t completed extra work it had agreed to do

  beyond the contract, and Walmart hired (and paid) Mr. Nichols’s employer to do

  that work. About this time, CREA’s night superintendent quit.


                                         10
Case 1:19-cv-02284-RLM-TAB Document 56 Filed 03/31/21 Page 11 of 12 PageID #: 809




        In May, Ms. Johnson requested a meeting about the bid hold. After that

  meeting, she was given a list of areas in which Walmart said CREA’s performance

  had been deficient.

        Ms. Johnson denies that things were that bad. She reports missing three

  days from work in all. She says she might have been hard to find from time to

  time because she was walking around the site. But no reasonable factfinder could

  decide that undetected presence of the project manager and daytime

  superintendent amounted to meeting Walmart’s reasonable expectations. CREA

  hasn’t made out a prima facie case of discrimination, and so cannot survive

  Walmart’s summary judgment motion under the burden-shifting approach.

        An employment discrimination plaintiff can still “survive summary judgment

  by creating triable issues as to whether discrimination motivated the adverse

  employment action ....” Dixon v. County of Racine, 2010 WL 2384590 at *5 (E.D.

  Wis. 2010) (internal quotation marks omitted) (quoting Nagle v. Village of Calumet

  Park, 554 F.3d 1106, 1114 (7th Cir. 2009). CREA hasn’t done so. None of its

  evidence, direct or circumstantial, would support an inference of intentional

  discrimination based on race. That might be because she believes she “was the

  victim of a more subtle, unconscious type of discrimination, which [Ms. Johnson]

  characterized as ‘indirect’ racial animus.” [Doc. No. 42 at p. 17]. Her theory

  reflects more recent discoveries about the operation of the human mind in such

  areas as implicit bias, but it doesn’t reflect the law as it is today. Under today’s


                                          11
Case 1:19-cv-02284-RLM-TAB Document 56 Filed 03/31/21 Page 12 of 12 PageID #: 810




  law, § 1981 only reaches purposeful, not unconscious, discrimination. General

  Bldg. Contractors Ass'n, Inc. v. Pennsylvania, 458 U.S. 375, 389-391 (1982); see

  also Gray v. Entergy Operation, Inc., 240 F.3d 1074 (5th Cir. 2000);

  Collins-Pearcy v. Mediterranean Shipping Co. (USA), Inc., 698 F.Supp.2d 730, 741

  (S.D. Tex. 2010) ("A disparate impact claim is not legally viable under § 1981.

  Section 1981 requires proof of intentional discrimination."). The law might change

  as science learns more. But today, without evidence that would support a finding

  of intentional discrimination based on race, CREA’s claim must fail.

         For the foregoing reasons, the court GRANTS         Walmart’s motion for

  summary judgment [Doc. No. 38]. The clerk shall enter judgment accordingly.

         SO ORDERED.

         ENTERED:         March 31, 2021


                                             /s/ Robert L. Miller, Jr.
                                       Judge, United States District Court




Distribution to all electronically
registered counsel of record




                                           12
